Case 1:20-cv-06201-JSR Document 40 Filed 04/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARC RICHARDSON,
Plaintiff, 20-cv-6201 (JSR)

-against-— ORDER
COMPLEX MEDIA, INC. et al.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.J.

On March 24, 2021, the parties in the above-captioned case
informed the Court that they had reached a settlement. The Court
dismissed the case with prejudice, but with leave to any party to
move by April 28, 2021 to reopen the case and proceed to trial if
the settlement was not fully effectuated. ECF No. 29. On April 13,
2021, the parties notified the Court that they needed additional
time to a@ischarge certain obligations under the settlement
agreement. Accordingly, the Court extends leave for any party to
move to reopen the case until May 28,2021. No further extensions

wili be granted.

SO ORDERED.
Dated: New York, NY Neal 8: C4

<1

April 13, 2021 ia S. RAKOFF, U.S.D.d.

 
